United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 20, 2006

                                                           Charles R. Fulbruge III
                             No. 04-11511                          Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

BRANDON DAVID SATTLER,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:04-CR-63-2-L
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Brandon David Sattler appeals his sentence following his

guilty plea conviction for bank fraud and aiding and abetting.

Sattler argues that: (1) the district court violated the Ex Post

Facto Clause because it sentenced him using the 2001 United

States Sentencing Guidelines; (2) his sentence was improper under

United States v. Booker, 543 U.S. 220 (2005); and (3) the

district court erred in making his sentence consecutive to his

sentence in an unrelated state case.   However, Sattler knowingly

and voluntarily waived his appellate rights, the Government moves

to dismiss the appeal on the basis of the waiver, and the plain


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-11511
                               -2-

language of the waiver bars this appeal.   See United States v.

Story, 439 F.3d 226, 230-31 (5th Cir. 2006); United States v.

Bond, 414 F.3d 542, 546 (5th Cir. 2005); United States v.

McKinney, 406 F.3d 744, 746 (5th Cir. 2005).

     Sattler’s argument that the waiver does not bind him because

it was perfected prior to the release of Booker is unavailing.

See United States v. Burns, 433 F.3d 442, 450-51 (5th Cir. 2005).

Sattler’s argument that the waiver does not bar his appeal

because his sentence exceeds the statutory maximum sentence is

foreclosed by United States v. Cortez, 413 F.3d 502, 503 (5th

Cir.), cert. denied, 126 S. Ct. 502 (2005).    Sattler has not

shown that the district court made any arithmetic errors in the

process of applying the Guidelines.   Sattler’s argument that he

did not waive the right to appointed counsel on direct appeal

does not alter the validity or enforceability of the waiver.

     MOTION DENIED; AFFIRMED.